Citation Nr: 0707067	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  06-20 902	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 17, 2005, decision of the Board of Veterans' Appeals 
(Board), which failed to find CUE in an April 30, 2003, 
rating decision that assigned a 10 percent rating for memory 
loss claimed as due to an undiagnosed illness.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The moving party is a veteran who had active service from 
July 1983 to February 1990 and from November 1990 to May 
1991.  This matter is before the Board on motion by the 
moving party alleging CUE in a November 17, 2005, Board 
decision that failed to find CUE in an April 30, 2003, rating 
decision that assigned a 10 percent rating for memory loss as 
due to an undiagnosed illness.


FINDINGS OF FACT

1.  In a November 17, 2005 decision, the Board found there 
was no CUE in an April 30, 2003, rating decision that 
assigned a 10 percent rating for memory loss claimed as due 
to an undiagnosed illness.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on November 17, 2005, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The November 17, 2005 Board decision, which found there was 
no CUE in an April 30, 2003, rating decision that assigned a 
10 percent rating for memory loss claimed as due to an 
undiagnosed illness did not involve CUE, and revision of that 
decision is not warranted.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.1400, 20.1403 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.  However, the provisions of the VCAA 
do not apply to motions seeking revision of a Board decision 
based on CUE.  Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001).

II.  CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2006). 

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20. 1404(b) (2006); see also 
Simmons v. Principi, 17 Vet. App. 104 (2003).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2006); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2006).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2006).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) (2006); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

III.  Laws and Regulations in Effect at the Time
of the November 2005 Board Decision

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. §  
7105 (West 2002).  Where CUE is found in a prior RO decision, 
the prior decision will be reversed or revised.  For the 
purposes of authorizing benefits, reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the correct decision had been made on the date of the 
prior decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, 
rather than solely upon the examiner's assessment of the 
level of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2006).

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication. . . . . . . . . . . . . . . 
. . . . . . . . 10;

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). . . . . 
. . . 30.

IV.  Analysis

In a November 17, 2005, decision, the Board found that there 
was no CUE in the April 30, 2003, rating decision's 
assignment of a 10 percent rating for memory loss due to an 
undiagnosed illness.  The Board found that it was not shown 
that the correct facts as they were known at the time of the 
April 30, 2003 rating decision were not considered or that 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The Board found that the veteran's 
assertion of CUE was largely a disagreement with how the 
facts were weighed or evaluated, which does not constitute 
CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board has carefully reviewed the arguments by the moving 
party and his representative as to why they believe November 
17, 2005, Board decision contained CUE.  See June 2006 CUE 
Motion from the moving party and August 2006 Brief from the 
moving party's representative.  The moving party has argued 
that:

(1)  in the November 17, 2005 decision, the Board 
failed to consider all parts of all the evidence of 
record, particularly an August 1998 medical record 
from Dr. Cantor, a January 2001 VA examination report 
and several lay statements.  The moving party 
maintains that these records clearly show that he was 
entitled to a rating in excess of 10 percent for his 
memory loss; 

(2)  in the November 17, 2005 decision, the Board 
failed to apply 38 C.F.R. § 4.7, and that such error 
was outcome determinative; and 

(3)  the Board erred by failing to obtain a medical 
opinion to clarify the medical findings of record.

With regard to the argument that the Board failed to consider 
all parts of all the evidence of record, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that 38 C.F.R. § 3.303(a) does not require that a rating 
decision discuss each piece of evidence, only that it 
consider all of the evidence.  See Gonzales v. West, 218 
F.3d. 1378, 1381 (Fed. Cir. 2000).  

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the moving party's service-
connected memory loss might have warranted a rating in excess 
of 10 percent.  However, this is not the applicable test for 
CUE.  Mere disagreement with the Board's evidentiary 
conclusions cannot amount to a valid CUE claim.  At most, the 
moving party and his representative herein are expressing 
disagreement with the November 2005 decision's conclusion 
that the veteran's disagreement was with how the facts were 
weighed or evaluated.  Ultimately, this is an argument that 
the Board improperly weighed the evidence.  

Regarding the argument that the Board failed to apply 38 
C.F.R. § 4.7 and that such error was outcome determinative, 
the Board notes that the November 17, 2005, decision does not 
cite or discuss 38 C.F.R. § 4.7.  At the present time, and as 
in effect at the time of the Board's 2005 decision, 38 C.F.R. 
§ 4.7 stated that, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005, 2006).  Whether higher or lower rating criteria 
are more closely approximated is essentially a judgment call.  
Failure to apply 38 C.F.R. § 4.7 would be CUE if the RO 
initially found that the medical evidence more closely 
approximated the criteria for a 30 percent rating, then 
assigned a 10 percent rating.  In the case at hand, the RO 
found that the medical evidence more nearly approximated the 
criteria for a 10 percent rating under the General Rating 
Formula for Mental Disorders.  See April 2003 rating 
decision.  Consequently, the law was not improperly applied.  
Notably, the November 17, 2005, Board decision found that it 
was not shown that statutory or regulatory provisions extant 
at that time (which would include 38 C.F.R. § 4.7) were 
incorrectly applied.  It was not necessary for the Board to 
cite to this regulatory provision in its decision, and the 
Board again notes that, when reasonable minds can differ, it 
cannot be said there was an undebatable error, which is the 
kind of error required for a finding of CUE.  See Damrel, 
supra.

With regard to the argument that the Board erred by failing 
to obtain a medical opinion to clarify the medical findings 
of record, the Board notes that allegations that VA failed in 
its duty to assist are, as a matter of law, insufficient to 
plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) ("an incomplete record, factually correct in all 
other respects, is not clearly and mistakably erroneous").  
Moreover, CUE is to be evaluated on the basis of the law and 
the evidence of record at the time of the prior decision.  In 
other words, in November 2005, the Board was required to 
consider the same evidence the RO considered in April 2003, 
and it would have been improper for the Board to order a new 
examination.

In summary, for the reasons and bases expressed above, the 
Board finds that the November 17, 2005, decision did not 
contain CUE.  The motion is accordingly denied.


ORDER

The motion for revision of a November 17, 2005, Board 
decision on the grounds of CUE is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



